JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed May 26, 2011 and June 9, 2011 be affirmed. The court correctly held that it lacked jurisdiction over appellant’s claims because they were patently frivolous, suggested bizarre conspiracy theories, and were fantastic, delusional, and essentially fictitious. See, e.g., Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974); Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C.Cir.2009); Best v. Kelly, 39 F.3d 328, 330 (D.C.Cir.1994).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.